United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                 November 26, 2003

                                                        Charles R. Fulbruge III
                                                                Clerk
                             No. 03-40684
                           Summary Calendar


                           JAMES B. HARRIS,

                                               Plaintiff-Appellant,

                                versus

  BASF CORPORATION, doing business as Delaware Mew Corporation,

                                                Defendant-Appellee.


          Appeal from the United States District Court
               for the Southern District of Texas
                          (G-02-CV-132)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     James B. Harris appeals dismissal, with prejudice, of his

action claiming violations by BASF of the Texas Commission on Human

Rights Act (TCHRA).   Harris claims he was subjected to race and age

discrimination while employed at BASF and was terminated in August

2000 as a result.     He filed a Charge of Discrimination with the

EEOC on 6 March 2001, 207 days after his termination; it dismissed

the charge on 30 July 2001.   Harris requested a Notice of Right to

File a Civil Action from the Texas Commission on Human Rights


     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
(THCR) on 22 October 2001, which he received on 9 November 2001.

     This action was filed in Texas state court on 14 January 2002.

BASF removed it to federal court; its summary judgment motion was

granted on 12 February 2002.

     Harris contends the district court abused its discretion:

first, by denying him the opportunity to amend his complaint; and

second, by denying his Rule 56(f) motion for a continuance to

respond to BASF’s summary judgment motion.

     Prior to filing an action based upon TCHRA violations, a

plaintiff must exhaust administrative remedies.   See Schroeder v.

Tex. Iron Works, Inc., 813 S.W.2d 483, 487 (Tex. 1991).         An

aggrieved employee must file his formal complaint with the EEOC or

TCHR no later than 180 days after the date of the alleged unlawful

employment practice.   See Tex. Lab. Code §21.202(a).    As noted,

Harris did not do so until 207 days after his termination, the last

day discriminatory conduct could have occurred.   Therefore, as the

district court held, the TCHRA claims are time-barred.

     In this regard, Harris contends that the district court abused

its discretion by not allowing him to amend his pleadings to

include additional state and federal claims, which he asserts were

not time-barred.   In deciding whether to grant leave to amend,

district courts generally consider factors such as “undue delay,

bad faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed,


                                2
undue prejudice to the opposing party, and futility of amendment”.

Wimm v. Jack Eckerd Corp., 3 F.3d 137, 139 (5th Cir. 1993).                         The

district court did not abuse its discretion in deciding that

allowing Harris to expand his action from three claims to eight

would cause undue delay and undue prejudice to BASF at a late stage

in the proceedings (four months prior to trial).

       Harris also contests the district court’s not allowing him to

conduct discovery to respond to BASF’s summary judgment motion.

Such denial of a Rule 56(f) motion for a continuance is reviewed

for    abuse   of    discretion     and   will   be    affirmed    “unless     it    is

arbitrary or clearly unreasonable”.                   Transamerica Ins. Co. v.

Avenell, 66 F.3d 715, 721 (5th Cir. 1995).                 Harris’ continuance

motion was his third request for such an extension.                  Moreover, the

only    claims      then   before   the   district      court     were   for   TCHRA

violations.      Again, these claims were time-barred.               The district

court did not abuse its discretion.

                                                                         AFFIRMED




                                          3